Exhibit 10.2

EXECUTION COPY

VENTAS, INC.

700,000 Shares of Senior Preferred Stock

PURCHASE AGREEMENT

Dated April 26, 2007

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This Purchase Agreement is entered into and dated as of April 26, 2007 (this
“Agreement”), by and among Ventas, Inc., a Delaware corporation (“Ventas” or the
“Issuer”), Ventas Realty, Limited Partnership, a Delaware limited partnership
(the “Operating Partnership”), and the purchasers listed on Schedule I hereto
(collectively, the “Purchasers”). Each of Ventas and the Operating Partnership
is referred to herein sometimes individually as a “Ventas Entity” and together
as the “Ventas Entities.”

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Issuer proposes to issue and sell to the Purchasers, acting severally and not
jointly, 700,000 shares of its Senior Preferred Stock, liquidation preference of
$1,000 per share (the “Securities”), the terms of which are set forth in the
form of Certificate of Designations attached hereto as Exhibit B (the
“Certificate of Designations”); and

WHEREAS, on or prior to the Closing Time (as defined below), the Purchasers will
enter into and be entitled to the benefits of a Registration Rights Agreement by
and among the Purchasers and Ventas attached hereto as Exhibit C (the
“Registration Rights Agreement”); and

WHEREAS, the Ventas Entities have advised the Purchasers that Ventas intends to,
directly or indirectly, acquire all of the assets and assume substantially all
of the liabilities of Sunrise Senior Living Real Estate Trust (the
“Acquisition”) pursuant to that certain purchase agreement, dated as of
January 14, 2007, by and among Ventas, Ventas SSL Ontario I, Inc. (formerly
2124678 Ontario Inc.), Ventas SSL Ontario II, Inc. (formerly 2124680 Ontario
Inc.), Sunrise Senior Living Real Estate Investment Trust (the “Target”),
Sunrise REIT Trust and Sunrise REIT GP, Inc., in its capacity as general partner
of Sunrise Canadian UPREIT, LP (as amended on April 10, 2007, the “Acquisition
Agreement”), in part, with the proceeds received upon the sale of the
Securities;

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Ventas Entities and the Purchasers
agree as follows:

SECTION 1. Representations and Warranties.

(a) Representations and Warranties by the Ventas Entities. The Ventas Entities,
jointly and severally, represent and warrant to each Purchaser as of the date
hereof and agree with each Purchaser as follows (in each case prior to giving
effect to the Acquisition or the Acquisition Agreement or any of the
Transactions contemplated thereby):

(i) SEC Reports. Since January 1, 2004, Ventas has filed with the U.S.
Securities and Exchange Commission (the “Commission”) all forms, reports,
schedules, proxy statements (collectively, and in each case including all
exhibits and schedules thereto and documents incorporated by reference therein
and including all registration statements and prospectuses filed with the
Commission, the “SEC Reports”) required to be filed by Ventas with the
Commission. As of its date of filing, each SEC Report

 



--------------------------------------------------------------------------------

complied in all material respects with the requirements of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and the rules and regulations
promulgated thereunder (the “1934 Act Regulations”), or the Securities Act of
1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder (the “1933 Act Regulations”), and none of such SEC Reports (including
any and all financial statements included therein) contained when filed (except
to the extent revised or superseded by a subsequent filing with the Commission
that is publicly available prior to the date hereof) any untrue statement of a
material fact or (except to the extent revised or superseded by a subsequent
filing with the Commission that is publicly available prior to the date hereof)
omitted or omits to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

(ii) Capitalization. Ventas has an authorized capitalization of 180,000,000
shares of common stock, $0.25 par value (the “Common Stock”), and 10,000,000
shares of preferred stock, $1.00 par value. All of the issued and outstanding
shares of capital stock or other equity interests of Ventas have been duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of any preemptive or similar right. Attached as Schedule B
is a true and complete list identifying each subsidiary (as defined in the 1933
Act) of Ventas, its jurisdiction of incorporation or formation and its direct or
indirect percentage equity ownership by Ventas (all such entities, the
“Subsidiaries”). All of the issued and outstanding shares of capital stock or
other equity interests of each such Subsidiary have been duly and validly
authorized and issued, are fully paid and (except in the case of general
partnership interests) nonassessable, were not issued in violation of any
preemptive or similar right and, except as set forth in the SEC Reports or on
Schedule B, are owned by Ventas, directly or indirectly through one or more
Subsidiaries, free and clear of all Liens other than Liens (i) that will be
discharged at or prior to the Closing Time or (ii) that are described in the SEC
Reports and secure indebtedness described in the SEC Reports. Except as set
forth on Schedule B, there are no outstanding options, warrants or other rights
to acquire or purchase, or instruments convertible into or exchangeable for, any
shares of capital stock of any of the Significant Subsidiaries. For purposes of
this Agreement, “Significant Subsidiary” means any Subsidiary whose total assets
or annualized revenues (when aggregated with those of its Subsidiaries) as of
the date of this Agreement exceed 10% of the consolidated total assets or
consolidated annualized revenues of Ventas and the Subsidiaries as of the date
of this Agreement. “Lien” means, with respect to any asset, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

(iii) Authorization. The Securities to be purchased by the Purchasers from the
Issuer have been duly authorized by the Issuer for issuance and sale pursuant to
this Agreement, and at the Closing Time, when issued and delivered by the Issuer
against payment by the Purchasers in accordance with the terms of this
Agreement, will have

 

-2-



--------------------------------------------------------------------------------

been validly issued, fully paid and nonassessable; and the stockholders of the
Issuer will have no preemptive or similar rights with respect to the Securities.

(iv) Good Standing of Ventas and Its Subsidiaries; Power and Authority. Each of
Ventas and its (a) Significant Subsidiaries is a corporation, partnership,
limited liability company or real estate investment trust duly organized and
validly existing under the laws of the jurisdiction of its organization,
(b) Subsidiaries has all requisite corporate, partnership, limited liability
company or trust power and authority, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its property and carry
on its business as now being conducted, except where the failure to obtain any
such license, authorization, consent and approval is not reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect (as defined
below), and (c) Subsidiaries is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary except where failure to be so qualified and in good
standing is not reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect (as defined below). Each of the Ventas Entities has all
requisite corporate, partnership, limited liability company or trust power and
authority to execute, deliver and perform all of its obligations under this
Agreement and to consummate the transactions contemplated thereby to be
consummated on its part, including, without limitation, in the case of Ventas,
the authority to issue, sell and deliver the Securities. A “Material Adverse
Effect” means any material adverse effect on the business, condition (financial
or other), results of operations, performance or properties of Ventas and the
Subsidiaries, taken as a whole.

(v) Authorization of this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by each of the Ventas Entities.

(vi) Authorization of the Certificate of Designations. The Certificate of
Designations has been duly and validly authorized, and, at the Closing Time,
will have been duly executed and filed with the Secretary of State of the State
of Delaware by the Issuer and will constitute a legally binding and valid
obligation of Ventas, enforceable against Ventas in accordance with its terms.

(vii) Authorization of the Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized by Ventas and, at the Closing Time,
will have been duly executed and delivered by Ventas, and will constitute a
legally binding and valid obligation of Ventas (assuming, if applicable, the due
authorization, execution and delivery thereof by the Purchasers), enforceable
against Ventas in accordance with its terms, except that enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity and the discretion of the court
before which any proceedings therefor may be brought and except as rights to
indemnification and contribution under the Registration Rights Agreement may be
limited by federal or state securities laws or principles of public policy.

 

-3-



--------------------------------------------------------------------------------

(viii) Absence of Defaults and Conflicts. Neither Ventas nor any Subsidiary is
in violation of its charter, bylaws or other constitutive documents. Except as
described in the SEC Reports, none of Ventas or any Subsidiary is (A) in default
(or, with notice or lapse of time or both, would be in default) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any bond, debenture, note, indenture, mortgage, deed of trust, loan
or credit agreement, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which any of them is a party or
by which any of them is bound or to which any of their assets or properties is
subject (collectively, “Agreements and Instruments”) or (B) in violation of any
law, statute, rule, regulation, judgment, order or decree of any domestic or
foreign court with jurisdiction over any of them or any of their assets or
properties or other governmental or regulatory authority, agency or other body,
which, in the case of clauses (A) and (B), individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect. There exists no condition
that, with notice, the passage of time or otherwise, would constitute a default
by Ventas or any Subsidiary under any such document or instrument or result in
the imposition of any penalty or the acceleration of any indebtedness, other
than penalties, defaults or conditions that, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.

(ix) Absence of Defaults and Conflicts upon Consummation of Offering. None of
the issuance, offer and sale of the Securities by the Issuer, the execution,
delivery and performance of this Agreement, the Acquisition Agreement, the
Registration Rights Agreement, the Certificate of Designations, or the
Securities (collectively, the “Transaction Documents”) by Ventas or the
Operating Partnership, as applicable, or the consummation by the Ventas Entities
of the transactions contemplated by the Transaction Documents violates or will
violate, conflicts with or constitutes a breach of any of the terms or
provisions of or a default under (or an event that with notice or the lapse of
time, or both, would constitute a default), or results in the creation or
imposition of a lien, charge, or encumbrance on any property or assets of Ventas
or any Subsidiary pursuant to, (i) the charter, bylaws or other constitutive
documents of Ventas or any Subsidiary, (ii) any law, statute, rule or regulation
applicable to Ventas or any Subsidiary or their respective assets or properties,
(iii) any judgment, order or decree of any domestic or foreign court or
governmental agency or authority having jurisdiction over Ventas or any
Subsidiary or their respective assets or properties or (iv) any Agreements and
Instruments, except in the case of clauses (ii) and (iv), for such violations,
conflicts, breaches, defaults, consents, liens, charges or encumbrances that,
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect. Assuming the accuracy of the representations and warranties of
the Purchasers in Section 1(c) of this Agreement and the compliance by the
Purchasers with their covenants in such section, no consent, approval,
authorization or order of, or filing, registration, qualification, license or
permit of or with, any court or governmental agency, body or administrative
agency, domestic or foreign, is required to be obtained or made by the Issuer or
any Subsidiary for the execution, delivery and performance by the Ventas
Entities of the Transaction Documents, including the consummation of any of the
transactions contemplated thereby, except such as have been or will be obtained
or made at or prior to the Closing Time, including, without limitation, such as
may be required by the 1933 Act, state securities

 

-4-



--------------------------------------------------------------------------------

laws, blue sky laws and registration of the resale of the Securities under the
Registration Rights Agreement.

(x) Absence of Proceedings. Except as set forth in the SEC Reports, there is no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, domestic or foreign, now pending or, to the knowledge
of any of the Ventas Entities, threatened or contemplated, to which any of
Ventas or any Subsidiary is or may be a party or to which the business, assets
or property of such person is or may be subject that is, individually or in the
aggregate, reasonably likely (i) to have a Material Adverse Effect, or (ii) to
interfere with or adversely affect the issuance of the Securities in any
jurisdiction or adversely affect the consummation of the transactions
contemplated by the Transaction Documents. Except as set forth in the SEC
Reports, there is (A) no statute, rule, regulation or order that has been
enacted, adopted or issued or, to the knowledge of any of the Ventas Entities,
that has been proposed by any governmental body or agency, domestic or foreign,
and (B) no injunction, restraining order or order of any nature by a federal or
state court or foreign court of competent jurisdiction to which Ventas or any
Subsidiary is or may be subject that in the case of clauses (A) and (B) is,
individually or in the aggregate, (x) reasonably likely to have a Material
Adverse Effect, or (y) reasonably likely to interfere with or adversely affect
the issuance of the Securities in any jurisdiction or adversely affect the
consummation of the transactions contemplated by the Transaction Documents.
Every request of any securities authority or agency of any jurisdiction for
additional information with respect to the Securities that has been received by
Ventas or any Subsidiary or their counsel prior to the date hereof has been, or
will prior to the Closing Time be, complied with in all material respects.

(xi) Absence of Labor Dispute. Except as is not reasonably likely to have a
Material Adverse Effect, no labor disturbance by the employees of Ventas or any
Subsidiary exists or, to the knowledge of any of the Ventas Entities, is
imminent. None of the Ventas Entities is aware of any existing or imminent labor
disturbance by the employees of Kindred Healthcare, Inc. which may reasonably be
expected to result in a Material Adverse Effect.

(xii) Environmental Laws. Except as described in the SEC Reports, Ventas and
each Subsidiary (A) is in compliance with, or not subject to costs or
liabilities under, laws, regulations, rules of common law, orders and decrees,
as in effect as of the date hereof, and any present judgments and injunctions
issued or promulgated thereunder relating to pollution or protection of public
and employee health and safety, the environment or hazardous or toxic substances
or wastes, pollutants or contaminants applicable to it or its business or
operations or ownership or use of its property (“Environmental Laws”), other
than noncompliance or such costs or liabilities that, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect, and
(B) possesses all permits, licenses or other approvals required under applicable
Environmental Laws, except where the failure to possess any such permit, license
or other approval is not, either individually or in the aggregate, reasonably
likely to have a Material Adverse Effect. All currently pending and, to the
knowledge of any of the Ventas Entities, threatened proceedings, notices of
violation, demands, notices of potential responsibility or liability, suits and
existing environmental conditions by any

 

-5-



--------------------------------------------------------------------------------

governmental authority to which any of the Ventas Entities is subject that are
reasonably likely to result in a Material Adverse Effect are fully and
accurately described in all material respects in the SEC Reports.

(xiii) Possession of Licenses and Permits. Ventas and each Subsidiary has
(A) all licenses, certificates, permits, authorizations, approvals, franchises
and other rights from, and has made all declarations and filings with, all
applicable authorities, all self-regulatory authorities and all courts and other
tribunals (each, an “Authorization”) necessary to engage in the business
conducted by it in the manner described in the SEC Reports, except where the
failure to hold such Authorizations is not, individually or in the aggregate,
reasonably likely to have a Material Adverse Effect, and (B) no knowledge that
any governmental body or agency, domestic or foreign, is considering limiting,
suspending or revoking any such Authorization, except where any such
limitations, suspensions or revocations are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect. All such
Authorizations are valid and in full force and effect, and Ventas and each
Subsidiary is in compliance with the terms and conditions of all such
Authorizations and with the rules and regulations of the regulatory authorities
having jurisdiction with respect to such Authorizations, except for any
invalidity, failure to be in full force and effect or noncompliance with any
Authorization that is not, individually or in the aggregate, reasonably likely
to have a Material Adverse Effect.

(xiv) Title to Property. Ventas and each Subsidiary has good and marketable
title in fee simple or a ground leasehold interest in all items of real property
and good and marketable title to all personal property owned by each of them, in
each case free and clear of all Liens, except (i) for Liens described in the SEC
Reports and (ii) to the extent that the failure to have such title or the
presence of such Liens is not, individually or in the aggregate, reasonably
likely to result in a Material Adverse Effect. Any real property and buildings
held under lease by Ventas or any Subsidiary are held under valid, subsisting
and enforceable leases, except to the extent that the failure to so hold such
real property and buildings is not, individually or in the aggregate, reasonably
likely to result in a Material Adverse Effect.

(xv) Authorization, etc., of Leases. Each of Ventas’ and the Subsidiaries’
leases, including the Master Leases (as defined below), has been duly authorized
by one or more of Ventas and its Subsidiaries, as applicable, and is a valid and
binding agreement of Ventas and/or any such Subsidiary, and, to the knowledge of
Ventas and/or any such Subsidiary, each other party thereto, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceedings therefor may be brought and except, with respect to Ventas’ and the
Subsidiaries’ leases (other than the Master Leases), as would not individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect. To
the knowledge of any of the Ventas Entities, no lessee or sublessee of any
portion of any of the properties owned or leased by Ventas and/or any Subsidiary
is in default under its respective lease and there is no event which, but for
the passage of time or the giving of notice or both, would constitute a default
under any such lease, except as described in

 

-6-



--------------------------------------------------------------------------------

the SEC Reports and except for such defaults that are not, individually or in
the aggregate, reasonably likely to have a Material Adverse Effect. The term
“Master Leases” refers to the four amended and restated master lease agreements,
dated as of April 20, 2001, by and among the Operating Partnership and Kindred
Healthcare Inc. and Kindred Healthcare Operating, Inc. in each case, as
heretofore amended.

(xvi) Qualification as a REIT. Ventas meets the requirements for qualification
and taxation as a real estate investment trust (“REIT”) under the Internal
Revenue Code of 1986 (the “Code”). ElderTrust is a “qualified REIT subsidiary”
within the meaning of Section 856(i)(2) of the Code.

(xvii) Possession of Intellectual Property. Each of Ventas and each Significant
Subsidiary owns, possesses or has the right to employ all patents, patent
rights, licenses, inventions, copyrights, know-how, trademarks, service marks,
trade names and other intellectual property (collectively, the “Intellectual
Property”) necessary to conduct the businesses operated by it as described in
the SEC Reports, except where the failure to own, possess or have the right to
employ such Intellectual Property is not reasonably likely to have a Material
Adverse Effect. None of Ventas or any Subsidiary has received any notice of
infringement of or conflict with (and neither knows of any such infringement or
a conflict with) asserted rights of others with respect to any of the foregoing
that, if such assertion of infringement or conflict were sustained, is
reasonably likely to have a Material Adverse Effect. To the knowledge of each of
the Ventas Entities, the use of the Intellectual Property in connection with the
business and operations of Ventas and the Subsidiaries does not infringe on the
rights of any person, except for such infringement as is not reasonably likely
to have a Material Adverse Effect, and neither Ventas nor any Subsidiary has
received any notice of, and otherwise has no knowledge of, any threatened or
existing action, suit, proceeding or claim by any person challenging use of the
Intellectual Property by Ventas and the Subsidiaries.

(xviii) Tax Returns and Payment of Taxes. (A) All tax returns required to be
filed by Ventas and each Subsidiary have been timely filed in all jurisdictions
where such returns are required to be filed; (B) Ventas and each Subsidiary have
paid all taxes, including, but not limited to, income, value added, property and
franchise taxes, penalties and interest, assessments, fees and other charges due
or claimed to be due from such entities or that are due and payable have been
paid, other than those being contested in good faith and for which reserves have
been provided in accordance with generally accepted accounting principles
(“GAAP”) or those currently payable without penalty or interest; and (C) Ventas
and each Subsidiary has complied with all withholding tax obligations, except,
in the case of any of clause (A), (B) or (C), where the failure to make such
required filings, payments or withholdings is not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect. Except as
described in the SEC Reports, none of Ventas or any Subsidiary has knowledge of
any material proposed additional tax assessments against Ventas or any of the
Subsidiaries or their assets or property.

(xix) Certain ERISA Matters. None of Ventas or any of the Subsidiaries has any
liability for any prohibited transaction or accumulated funding deficiency
(within the

 

-7-



--------------------------------------------------------------------------------

meaning of Section 412 of the Code) or any complete or partial withdrawal
liability with respect to any pension, profit sharing or other plan which is
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), to which Ventas or any Subsidiary makes or ever has made a
contribution and in which any employee of Ventas or any Subsidiary is or has
ever been a participant. With respect to such plans, Ventas and each Subsidiary
is in compliance in all material respects with all applicable provisions of
ERISA.

(xx) Investment Company Act. None of the Ventas Entities is, or upon the
issuance and sale of the Securities as herein contemplated and any application
of the net proceeds therefrom will be, an “investment company” or a company
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended (the “1940 Act”).

(xxi) Insurance for Leased Properties. Each of Ventas and each Subsidiary
maintains or causes to be maintained by the lessee under the leases for its
properties insurance covering its properties (including title to its
properties), assets, operations, personnel and businesses, and such insurance is
of such type and in such amounts in accordance with customary industry practice
and in Ventas’ reasonable judgment sufficient to protect Ventas and the
Subsidiaries and their businesses.

(xxii) Accounting and Other Controls. Ventas maintains effective internal
control over financial reporting as defined in the 1934 Act. Each of Ventas and
each Subsidiary maintains a system of internal accounting controls sufficient to
provide reasonable assurance that: (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of its financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(xxiii) No Material Weakness in Internal Controls. Except as disclosed in the
SEC Reports, since the end of Ventas’ most recent audited fiscal year, there has
been (i) no material weakness in Ventas’ internal control over financial
reporting (whether or not remediated) and (ii) no change in Ventas’ internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, Ventas’ internal control over financial reporting.

(xxiv) No Material Adverse Change in Business. As of December 31, 2006, neither
Ventas nor any Subsidiary had any material liabilities or obligations, direct or
contingent, that were not set forth in Ventas’ audited consolidated balance
sheet as of December 31, 2006, or in the notes thereto, set forth in the annual
report of Ventas on Form 10-K for the fiscal year ended December 31, 2006 (the
“2006 10-K”), or otherwise described therein, other than the performance by
Ventas and each Subsidiary of their respective obligations under ordinary course
executory contracts that are not in default, that would not reasonably be
expected to have a Material Adverse Effect and that are not

 

-8-



--------------------------------------------------------------------------------

required by GAAP, as modified by the 1933 Act and the 1933 Act Regulations, the
1934 Act and the 1934 Act Regulations, to be disclosed on a regularly prepared
balance sheet or in the notes thereto. Since the respective dates as of which
information is given in the 2006 10-K and, with respect to clauses (a)(2) and
(c) hereof, except as stated in the SEC Reports filed since January 1, 2007,
(a) none of Ventas or any Subsidiary has (1) incurred any liability or
obligation, direct or contingent, that is, individually or in the aggregate,
reasonably likely to have a Material Adverse Effect, or (2) entered into any
material transaction not in the ordinary course of business, (b) there has not
been any event or development in respect of the business or condition (financial
or other) of Ventas and the Subsidiaries that, individually or in the aggregate,
is reasonably likely to have a Material Adverse Effect and (c) there has not
been any change in the long-term debt of Ventas or any of the Subsidiaries or in
the authorized capitalization of Ventas.

(xxv) Regulations T, U, X. Neither Ventas nor any Subsidiary (or any agent
thereof acting on its behalf other than the Purchasers, as to whom Ventas makes
no representation or warranty) has taken, and none of them will take, any action
that would cause this Agreement or the issuance or sale of the Securities to
violate Section 7 of the 1934 Act or Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as in effect, or as the same may
hereafter be in effect, at the Closing Time.

(xxvi) Independent Accountants and Financial Statements. Ernst & Young LLP is an
independent public accountant with respect to Ventas, as required by the 1933
Act, the 1933 Act Regulations and the 1934 Act. The historical financial
statements, together with the related financial schedules and notes thereto,
included in the 2006 10-K that relate to Ventas and the Subsidiaries present
fairly in all material respects the consolidated financial position and results
of operations of Ventas and the Subsidiaries at December 31, 2006 and for the
fiscal year then ended. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
presented (except as disclosed in the 2006 10-K). The supporting schedules of
Ventas and the Subsidiaries, if any, included in the 2006 10-K that relate to
Ventas and the Subsidiaries present fairly in all material respects in
accordance with GAAP the information required to be stated therein and comply as
to form in all material respects with the applicable accounting requirements of
the 1933 Act. The other financial and statistical information and data included
in the 2006 10-K relating to Ventas and the Subsidiaries are accurately
presented in all material respects and prepared on a basis consistent with the
financial statements and the books and records of Ventas and the Subsidiaries.

(xxvii) Solvency. Each of the Ventas Entities is and will be, immediately
following the issuance of the Securities at the Closing Time and the
consummation of the Acquisition, Solvent. None of the Ventas Entities is
contemplating either the filing of a petition by it under any bankruptcy or
insolvency laws or the liquidating of all or a substantial portion of its
property, and none of the Ventas Entities has knowledge of any person
contemplating the filing of any such petition against any of the Ventas
Entities. As used herein, “Solvent” shall mean, for any person on a particular
date, that on such date (a) the fair value of the property of such person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person, (b) the

 

-9-



--------------------------------------------------------------------------------

present fair salable value of the assets of such person is not less than the
amount that will be required to pay the probable liability of such person on its
debts as they become absolute and matured, (c) such person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
person’s ability to pay as such debts and liabilities mature, (d) such person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such person’s property would constitute an
unreasonably small capital and (e) such person is able to pay its debts as they
become due and payable.

(xxviii) No Stabilization or Manipulation. None of Ventas or any Subsidiary or,
to the best of its knowledge, any of their directors, officers or affiliates has
taken or will take, directly or indirectly, any action designed to, or that
would be reasonably expected to, cause or result in stabilization or
manipulation of the price of the Securities to facilitate the sale or resale of
the Securities.

(xxix) Certain Fees. Except for the fees set forth in that certain fee letter,
dated as of April 11, 2007, between and among Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Merrill Lynch Capital Corporation, Citigroup Global Markets
Inc. and each of the Ventas Entities (the “Fee Letter”), there are no contracts,
agreements or understandings between Ventas or any Significant Subsidiary and
any other person that would give rise to a valid claim against Ventas, any
Significant Subsidiary or the Purchasers for a brokerage commission, finder’s
fee or like payment in connection with the issuance, purchase and sale of the
Securities.

(xxx) Statistical and Other Data. All (A) statistical and market-related data
and (B) data (including financial information) with respect to Kindred
Healthcare Inc. or Brookdale Senior Living or the predecessor entities in the
acquisition of VSCRE Holdings, LLC and IPC AL Real Estate Investment Trust
included in the SEC Reports are based on or derived from sources that the Ventas
Entities reasonably believe to be accurate in all material respects or represent
the Ventas Entities’ good faith estimates that are made on the basis of data
derived from sources the Ventas Entities reasonably believe to be reliable and
accurate in all material respects.

(xxxi) Sarbanes-Oxley Compliance. Ventas is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002.

(xxxii) Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 1(c) hereof, (a) none of
Ventas, its affiliates or any person acting on its or their behalf has sold or
offered to sell or solicited any offer to buy the Securities by means of any
form of general solicitation or advertising, (b) none of Ventas, its affiliates
or any person acting on its or their behalf has engaged in any “directed selling
efforts” within the meaning of Regulation S under the 1933 Act with respect to
the Securities, and (c) none of Ventas, its affiliates or any person acting on
its or their behalf has, directly or indirectly, at any time within the past six
months, made any offer or sale of any security or solicitation of any offer to
buy any security under circumstances that would (i) eliminate the availability
of the exemption from registration under Section 4(2) of the 1933 Act or
Regulation D under the 1933 Act

 

-10-



--------------------------------------------------------------------------------

in connection with the offer and sale of the Securities to the Purchasers as
contemplated hereby or (ii) cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by Ventas or its affiliates
for purposes of any applicable law, regulation or stockholder approval
provisions, including without limitation under the rules and regulations of the
New York Stock Exchange.

(xxxiii) Offering Valid. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 1(c) hereof, the offer, sale
and issuance of the Securities will be exempt from the registration requirements
of the 1933 Act and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state “blue sky” securities laws.

(b) Officer’s Certificates. Any certificate signed by any officer of any of the
Ventas Entities addressed and delivered to the Purchasers or to counsel for the
Purchasers shall be deemed a representation and warranty by the Ventas Entities
to the Purchasers as to the matters covered thereby. The Ventas Entities
acknowledge that the Purchasers and, for purposes of the opinions to be
delivered to the Purchasers pursuant to Section 5 of this Agreement, counsel to
the Ventas Entities will rely upon the accuracy of the foregoing
representations, and the Ventas Entities hereby consent to such reliance.

(c) Representations and Warranties and Selected Covenants by the Purchasers.
Each Purchaser acknowledges that it is purchasing the Securities pursuant to an
exemption from registration under the 1933 Act, and that the Securities have not
been registered under the 1933 Act and may not be offered or sold within the
United States to, or for the account or benefit of, U.S. persons except pursuant
to an exemption from the registration requirements of the 1933 Act. Each
Purchaser severally and not jointly represents, warrants and covenants to the
Ventas Entities that:

(i) It (A) is a “qualified institutional buyer” within the meaning of Rule 144A
under the 1933 Act (a “QIB”).

(ii) (A) Neither it, nor any of its affiliates, nor any person acting on its or
their behalf has or will solicit offers for, or offer or sell, the Securities by
or has engaged, or will engage, in, any form of “general solicitation or general
advertising” (within the meaning of Regulation D under the 1933 Act) in
connection with any offer or sale of the Securities or in any manner involving a
public offering within the meaning of Section 4(2) of the 1933 Act, (B) it has
and will solicit offers for the Securities only from, and will offer and sell
the Securities only to persons whom such Purchaser reasonably believes to be
QIBs or, if any such person is buying for one or more institutional accounts for
which such person is acting as fiduciary or agent, only when such person has
represented to such Purchaser that each such account is a QIB to whom notice has
been given that such sale or delivery is being made in reliance on Rule 144A,
and, in each case, in reliance on the exemption from the registration
requirements of the 1933 Act pursuant to Rule 144A, (C) neither it, nor any of
its affiliates, nor any person acting on its or their behalf will engage in any
“directed selling efforts” within the meaning of Regulation S under the 1933 Act
with respect to the Securities, and (D) neither it, nor any

 

-11-



--------------------------------------------------------------------------------

of its affiliates, nor any person acting on its or their behalf will, directly
or indirectly, make offers or sales of any security, or solicit offers to buy
any security, under circumstances that would require the registration of any of
the Securities under the 1933 Act.

(iii) It understands and acknowledges that (1) no public market exists for the
Securities and that it is unlikely that a public market will ever exist for the
Securities, (2) such Purchaser is purchasing the Securities for its own account,
for investment and not with a view to, or for offer or sale in connection with,
and agrees that it will not engage in, any distribution thereof in violation of
the 1933 Act or other applicable securities laws, subject to its ability to
resell such Securities pursuant to an effective registration statement under the
1933 Act or pursuant to an exemption therefrom or in a transaction not subject
thereto, and such Purchaser agrees to (and agrees to comply with) the legends
and transfer restrictions applicable to the Securities contained in the
Certificate of Designations and the Securities, (3) if such Purchaser should in
the future decide to dispose of any of such Securities, the Purchaser
understands and agrees that it may do so (and will do so) only in compliance
with the 1933 Act and applicable state and foreign securities laws, as then in
effect, as well as in compliance with the legends and transfer restrictions
applicable to the Securities contained in the Certificate of Designations and
the Securities, (4) such Purchaser has such knowledge, sophistication and
experience in business, financial and tax matters so as to be capable of
understanding and evaluating the merits and risks of purchasing the Securities,
and (5) such Purchaser has had the opportunity to ask questions of, and receive
answers and request additional information from, the Ventas Entities, has
evaluated the merits and risks of purchasing the Securities, has acquired
sufficient information about the Ventas Entities and the Target to reach an
informed and knowledgeable decision to purchase the Securities, and is aware
that it will bear, and is capable of bearing, all of the economic risk of an
investment in the Securities (including being able to afford the complete loss
of such Purchaser’s investment).

(iv) It has full power and authority to enter into and to perform, in accordance
with its or their terms, this Agreement and all of the Transaction Documents to
which it is a party. The execution, delivery and performance by the Purchaser of
this Agreement, such Transaction Documents to which it is a party, and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary action and, once executed,
will constitute legal, valid and binding obligations of the Purchaser
enforceable against the Purchaser in accordance with their respective terms.

(v) The Securities are being acquired by, and will be held by the Purchaser
solely for the purpose of investment, provided, however, that by making the
representation in this clause (v), the Purchaser reserves its rights to transfer
or dispose of the Securities at any time in accordance with applicable law, the
Certificate of Incorporation of the Corporation, the Certificate of Designation,
and the terms of the Transaction Documents.

Each Purchaser, other than Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Citigroup Global Markets Inc., severally and not jointly represents,
warrants and covenants that

 

-12-



--------------------------------------------------------------------------------

such Purchaser has, independently and without reliance upon Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc. or their
respective affiliates, made its own investment analysis and decision to purchase
the Securities, and each such Purchaser understands and acknowledges that the
sale of the Securities by the Issuer and purchase of the Securities by such
Purchaser is not based upon the recommendation of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Citigroup Global Markets Inc. or their respective
affiliates.

Each Purchaser understands that the Ventas Entities and, for purposes of the
opinions to be delivered to them pursuant to Section 5 hereof, counsel to the
Ventas Entities will rely upon the accuracy and truth of the foregoing
representations, and each Purchaser hereby consents to such reliance.

SECTION 2. Sale and Delivery to the Purchasers; Closing.

(a) Purchase. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Issuer
agrees to sell to each Purchaser, severally and not jointly, and each Purchaser,
severally and not jointly, agrees to purchase from the Issuer, at a purchase
price of $997.50 per share (the “Per Share Purchase Price”), the respective
number of Securities set forth in Schedule A opposite the name of such Purchaser
(the total number of Securities sold to the Purchasers multiplied by the Per
Share Purchase Price, the “Purchase Price”).

(b) Payment. Payment of the Purchase Price for, and delivery of certificates for
(or book-entry transfer of), the Securities shall be made at the offices of
Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005, or at
such other place as shall be agreed upon by the Purchasers and the Issuer
immediately following the satisfaction of the conditions set forth in Section 5
hereof at 9:30 A.M. (New York City time) on April 26, 2007 or at such other time
as shall be agreed upon by the Purchasers and the Issuer (such time of payment
and delivery being herein called the “Closing Time”).

Payment of the Purchase Price shall be made to Ventas by wire transfer of
immediately available funds to a bank account designated by the Issuer against
delivery to the Purchasers of certificates for the Securities to be purchased by
them.

(c) Denominations; Registration. One or more of the Securities in global form
shall be in such denominations and registered in the name of Cede & Co., as
nominee of The Depository Trust Company “DTC.”

SECTION 3. Covenants of the Ventas Entities. The Ventas Entities, jointly and
severally, covenant with the Purchasers as follows:

(a) Directed Selling Efforts. None of Ventas, its affiliates or any person
acting on its or their behalf (other than, in any case, the Purchasers and any
of their affiliates or persons acting on their behalf , as to whom the Ventas
Entities make no covenant) will engage in any “directed selling efforts” within
the meaning of Regulation S under the 1933 Act with respect to the Securities.

 

-13-



--------------------------------------------------------------------------------

(b) General Solicitation or Advertising. None of Ventas, its affiliates or any
person acting on its or their behalf (other than, in any case, the Purchasers
and any of their affiliates or persons acting on their behalf , as to whom the
Ventas Entities make no covenant) will engage in any form of “general
solicitation or general advertising” (within the meaning of Regulation D under
the 1933 Act) in connection with any offer or sale of the Securities.

(c) Elimination of Exemption. None of Ventas, its affiliates or any person
acting on its or their behalf (other than, in any case, the Purchasers and any
of their affiliates or persons acting on their behalf , as to whom the Ventas
Entities make no covenant) will, directly or indirectly, make offers or sales of
any security, or solicit offers to buy any security, under circumstances that
would require the registration of any of the Securities under the 1933 Act.

(d) Blue Sky Qualifications. Each Ventas Entity agrees to use its reasonable
best efforts, in cooperation with the Purchasers, to qualify the Securities for
offering and sale under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Purchasers may designate and to
maintain such qualifications in effect so long as required for the distribution
of the Securities; provided, however, that the Ventas Entities shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which
they are not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which they are not otherwise so subject. In each
jurisdiction in which the Securities have been so qualified, the Ventas Entities
will file such statements and reports as may be required by the laws of such
jurisdiction to continue such qualification in effect so long as required for
the distribution of the Securities.

(e) Compliance with Securities Regulations. Each Ventas Entity agrees to advise
the Purchasers promptly and, if requested by the Purchasers, to confirm such
advice in writing, of the issuance by any securities commission of any stop
order suspending the qualification or exemption from qualification of any of the
Securities for offering or sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose by any securities commission or
other regulatory authority. Each Ventas Entity shall use its reasonable best
efforts to prevent the issuance of any stop order suspending qualification or
exemption of any of the Securities under any securities laws, and if at any time
any securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption of any of the Securities under any
securities laws, each Ventas Entity shall use its reasonable best efforts to
obtain the withdrawal or lifting of such order at the earliest possible time.

(f) [Reserved].

(g) Use of Proceeds. Ventas shall use the net proceeds from the sale of the
Securities to finance, in part, the Acquisition.

(h) Integration. Each Ventas Entity agrees not to, and not to permit any of its
Subsidiaries to, sell, offer for sale or solicit offers to buy any security (as
defined in the

 

-14-



--------------------------------------------------------------------------------

1933 Act) that would be integrated with the sale of the Securities in a manner
that would require the registration under the 1933 Act of the sale of the
Securities to the Purchasers.

(i) Affiliate Resales. Each Ventas Entity agrees not to, nor allow any of its
Subsidiaries to, and to use its reasonable best efforts to cause its affiliates
not to, resell any of the Securities that have been reacquired by any of them
(it being understood that as to entities who are affiliates solely by reason of
being stockholders of Ventas, Ventas will be deemed to have used its reasonable
best efforts after giving written notice to such stockholders of the prohibition
set forth in this paragraph (j)).

(j) Furnishing of Information. With a view to making available to the Purchaser
the benefits of Rule 144 promulgated under the 1933 Act, Ventas agrees, for so
long as any of the Securities are outstanding, to file with the Commission in a
timely manner all reports and other documents required of Ventas under the 1933
Act and the 1934 Act or otherwise to make and keep “public information
available” (as understood and defined in Rule 144 under the 1933 Act).

(k) DTC. Ventas will use its reasonable best efforts to obtain the approval of
the Securities by DTC for “book-entry” transfer and agrees to comply with all of
its agreements set forth in its representation letters relating to the approval
of the Securities by DTC for “book-entry” transfer.

(l) Post-Closing Marketing. Each Ventas Entity agrees that at any time following
the Closing Time, upon the request of Merrill Lynch, Pierce, Fenner & Smith
Incorporated or Citigroup Global Markets Inc., it shall (i) provide, and cause
its affiliates to provide, all information reasonably requested to successfully
complete the resale of the Securities, including the information and projections
(and updated projections) contemplated by that certain commitment letter (the
“Commitment Letter”), dated as of April 11, 2007, between and among Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Merrill Lynch Capital Corporation,
Citigroup Global Markets Inc. and each of the Ventas Entities, (ii) reasonably
assist, and cause its affiliates (including Target) and its advisors to
reasonably assist, in the preparation of a Confidential Information Memorandum
(as defined in the Fee Letter) and other marketing materials (the contents of
which the Ventas Entities shall be solely responsible for except as otherwise
agreed with regard to written information provided by Purchasers specifically
for inclusion therein) to be used in connection with such resale, including
making reasonably available representatives of the Ventas Entities and the
Subsidiaries to meet with prospective purchasers and the delivery of customary
legal opinions, corporate documents and other instruments and/or certificates as
Merrill Lynch, Pierce, Fenner & Smith Incorporated or Citigroup Global Markets
Inc. may reasonably request, (iii) use its commercially reasonable efforts
(1) to obtain if the Securities are outstanding on the date three months from
the date hereof, at Ventas’ expense, monitored public ratings of the Securities
from Moody’s Investor Service and Standard & Poor’s Ratings Group for such
Securities and to participate actively in the process of securing such ratings,
and (2) to cause the independent accountants of Ventas to deliver customary
“comfort” letters (including “negative assurance” comfort) with respect to such
Confidential Information Memorandum. Each

 

-15-



--------------------------------------------------------------------------------

Ventas Entity also agrees to use its best efforts to ensure that such resale
efforts benefit materially from its (and its affiliates’) existing
relationships.

SECTION 4. Payment of Expenses. The Ventas Entities, jointly and severally, will
pay all costs, fees and expenses incident to the performance of their
obligations under this Agreement, including (i) the preparation, notarization
(if necessary), and delivery to the Purchasers of this Agreement, and such other
documents as may be reasonably required in connection with the purchase, sale,
issuance or delivery of the Securities, (ii) the issuance, transfer and delivery
of the Securities to the Purchasers, including any transfer taxes and any stamp
or other duties payable upon the sale, issuance or delivery of the Securities to
the Purchasers, (iii) the fees and disbursements of the Ventas Entities’
counsel, accountants and other advisors, (iv) the qualification of the
Securities under securities laws in accordance with the provisions of
Section 3(e) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Purchaser in connection therewith and in
connection with the preparation of the Blue Sky Survey and any supplements
thereto (provided that the Ventas Entities will only be responsible for paying
costs, fees and expenses incurred under this clause (iv) in an aggregate amount
not to exceed $5,000), (v) the preparation, printing and delivery to the
Purchasers of a reasonable number of copies of the Blue Sky Survey and any
supplement thereto (not to exceed $10,000), (vi) the fees and expenses of any
transfer agent or registrar for the Securities, (vii) the approval of the
Securities by DTC for “book-entry” transfer, (viii) the performance by the
Ventas Entities of their other obligations under the Transaction Documents, and
(ix) whether or not the Closing Time occurs, the reasonable out-of-pocket costs
and expenses incurred by Merrill Lynch, Pierce, Fenner & Smith Incorporated or
Citigroup Global Markets Inc. specifically in connection with the transactions
contemplated by this Agreement, whether incurred prior or subsequent to the date
hereof, including, without limitation, travel expenses or other expenses
incurred in connection with their due diligence investigation of the Ventas
Entities (including the reasonable fees and expenses of their counsel).

SECTION 5. Conditions of the Purchasers’ Obligations. The obligations of the
Purchasers hereunder are subject to the fulfillment or waiver of the following
conditions, including (i) the accuracy of the representations and warranties of
the Ventas Entities contained in Section 1(a) hereof and in certificates of any
officer of any Ventas Entity delivered pursuant to the provisions hereof,
(ii) the performance in all material respects by the Ventas Entities of their
covenants and other obligations hereunder, and (iii) to the following further
conditions:

(a) No Stop Order. No stop order suspending the qualification or exemption from
qualification of the Securities in any jurisdiction shall have been issued and
no proceeding for that purpose shall have been commenced or shall be pending or
threatened.

(b) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or authority that would, as of the Closing Time, prevent
the issuance or sale of the Securities; no action, suit or proceeding shall have
been commenced and be pending against or affecting or, to the knowledge of the
Ventas Entities, threatened against any Ventas Entity or Target before any court
or arbitrator or any governmental body, agency or official that is reasonably
likely to have a Material

 

-16-



--------------------------------------------------------------------------------

Adverse Effect or to interfere with or adversely affect the issuance of the
Securities in any jurisdiction or adversely affect the consummation of the
transactions contemplated by the Transaction Documents.

(c) [Reserved]

(d) Opinion of Counsel for Ventas. At the Closing Time, the Purchasers shall
have received the favorable opinion, dated as of the Closing Time, of:

(i) T. Richard Riney, general counsel for the Ventas Entities, in form and
substance reasonably satisfactory to counsel for the Purchasers to the effect
set forth in Exhibit A-1 hereto and to such further effect as counsel to the
Purchasers may reasonably request;

(ii) Wachtell, Lipton, Rosen & Katz, as counsel for the Ventas Entities, in form
and substance reasonably satisfactory to counsel for the Purchasers to the
effect set forth in Exhibits A-2 hereto and to such further effect as counsel to
the Purchasers may reasonably request;

(iii) Willkie Farr & Gallagher LLP, as counsel for the Ventas Entities, in form
and substance reasonably satisfactory to counsel for the Purchasers to the
effect set forth in Exhibits A-3 hereto and to such further effect as counsel to
the Purchasers may reasonably request; and

(iv) Greenberg Traurig, LLP, as regulatory counsel for the Ventas Entities, in
form and substance reasonably satisfactory to counsel for the Purchasers to the
effect set forth in Exhibit A-4 hereto and to such further effect as counsel to
the Purchasers may reasonably request.

(e) Officers’ Certificate. The Purchasers shall have received a certificate of
the Chief Executive Officer and President of Ventas and the Chief Financial
Officer of Ventas, dated as of the Closing Time, to the effect that (i) the
representations and warranties of the Ventas Entities in Section 1(a) hereof are
true and correct in all material respects with the same force and effect as
though expressly made at and as of Closing Time, and (ii) the Ventas Entities
have complied in all material respects with all agreements and satisfied all
conditions on their part to be performed or satisfied at or prior to Closing
Time.

(f) Good Standing. The Purchasers shall have received on and as of a date
reasonably proximate to the Closing Time satisfactory evidence of the good
standing of Ventas and certain of its Significant Subsidiaries in their
respective jurisdictions of organization and their good standing in such other
jurisdictions as set forth in Schedule C hereto, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.

(g) Registration Rights Agreement. Ventas shall have executed and delivered the
Registration Rights Agreement and the Purchasers shall have received
counterparts, conformed as executed thereof.

 

-17-



--------------------------------------------------------------------------------

(h) Certificate of Designations. The Certificate of Designations shall have been
duly adopted and executed and filed with the Secretary of State of the State of
Delaware. Ventas shall not have adopted or filed any other document designating
terms, relative rights or preferences of the Securities. The Certificate of
Designations shall be in full force and effect as of the Closing Time under the
laws of Delaware and shall not have been amended or modified, and a copy of the
Certificate of Designations certified by the Secretary of State of the State of
Delaware shall have been delivered to counsel for the Purchasers.

(i) Consummation of the Acquisition. The Acquisition shall be or shall have been
consummated in all material respects in accordance with the Acquisition
Agreement substantially simultaneously with the purchase of the Securities by
the Purchasers.

SECTION 6. Indemnification and Contribution.

(a) Indemnification of the Purchasers by the Ventas Entities. Each of the Ventas
Entities, jointly and severally, agrees to indemnify and hold harmless the
Purchasers and each person, if any, who controls the Purchasers within the
meaning of Section 15 of the 1933 Act or Section 20(a) of the 1934 Act and the
agents, employees, officers and directors of the Purchasers and the agents,
employees, officers and directors of any such controlling person (the
“Indemnified Parties”) against any losses, claims, damages or liabilities, joint
or several, to which the Indemnified Parties may become subject, under the 1933
Act, the 1934 Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are connected with the execution
and delivery by the Ventas Entities, and the consummation thereby of the
transactions contemplated by this Agreement or any other Transaction Document.
Each of the Ventas Entities agrees, jointly and severally, to reimburse the
Indemnified Parties for any legal or other out-of-pocket expenses reasonably
incurred by the Indemnified Parties in connection with investigating or
defending any such loss, claim, damage or liability or action arising out of or
being connected with the execution and delivery by the Ventas Entities, and the
consummation by the Ventas Entities, of the transactions contemplated by this
Agreement or the other Transaction Documents. This indemnity agreement will be
in addition to any liability that any of the Ventas Entities may otherwise have.
The provisions of this Section 6 notwithstanding, this indemnity agreement shall
not apply to any loss, liability, claim, damage or expense of an Indemnified
Party to the extent arising from the bad faith, gross negligence or willful
misconduct of the Indemnified Party (as determined by a court of competent
jurisdiction in a final judgment not subject to appeal or review) and, in such
case, any reimbursement of expenses or payment of any loss, liability, claim or
damage shall be refunded.

(b) Actions Against Parties; Notification. Each Indemnified Party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder, except to the extent it is
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a), counsel
to the Indemnified Parties shall be selected by the indemnifying parties,
subject to the reasonable approval of the Indemnified

 

-18-



--------------------------------------------------------------------------------

Parties. An Indemnified Party shall have the right to employ separate counsel in
any such proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the indemnifying party has agreed in writing to pay such
fees and expenses; or (ii) the indemnifying party shall have failed to assume
the defense of such proceeding (with sufficient promptness to ensure that the
Indemnified Parties are not prejudiced by delay), or shall employ incompetent
counsel in any such proceeding; or (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the indemnifying party, and such Indemnified Party shall have reasonably
determined that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the indemnifying party (in which
case, if such Indemnified Party notifies the indemnifying party in writing that
it elects to employ separate counsel at the expense of the indemnifying party,
the indemnifying party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the indemnifying party). In no event
shall the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to one local counsel per jurisdiction as appropriate)
separate from their own counsel for all Indemnified Parties in connection with
any one action or separate but similar or related actions. No indemnifying party
shall, without the prior written consent of the Indemnified Parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could reasonably be sought under Section 6 hereof (whether or
not the Indemnified Parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each Indemnified Party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Party. Subject to Section 6(c) below, an indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, and no Indemnified
Party shall effect any settlement of any pending proceeding in respect of which
any Indemnified Party is a party without the prior written consent of the
indemnifying party, which consent shall not be unreasonably withheld.

(c) Settlement Without Consent if Failure to Reimburse. If at any time an
Indemnified Party shall have requested an indemnifying party to reimburse the
Indemnified Party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement effected without its written
consent if (i) such settlement is entered into more than 45 days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall have received notice of the terms of such settlement at least 30
days prior to such settlement being entered into and (iii) such indemnifying
party shall not have reimbursed such Indemnified Party in accordance with such
request prior to the date of such settlement; provided, that an indemnifying
party shall not be liable for any such settlement effected without its consent
if such indemnifying party (1) reimburses such Indemnified Party in accordance
with such request to the extent it considers such request to be reasonable and
(2) provides written notice to the Indemnified Party substantiating the unpaid
balance as unreasonable, in each case prior to the date of such settlement.

SECTION 7. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of

 

-19-



--------------------------------------------------------------------------------

officers of the Ventas Entities submitted pursuant hereto, shall remain
operative and in full force and effect, regardless of any investigation made by
or on behalf of the Purchasers or controlling person, or by or on behalf of
Ventas, and shall survive delivery of the Securities to the Purchasers.

SECTION 8. Termination of Agreement.

(a) Termination; General. The Purchasers may terminate this Agreement, by notice
to Ventas, at any time at or prior to the Closing Time if any condition
specified in Section 5 of this Agreement shall not have been fulfilled when and
as required to be fulfilled.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6 and 7
shall survive such termination and remain in full force and effect.

SECTION 9. Default by the Issuer. If the Issuer shall fail at the Closing Time
to sell the number of Securities that it is obligated to sell hereunder, then
this Agreement shall terminate without any liability on the part of any
non-defaulting party; provided, however, that the provisions of Sections 1, 4, 6
and 7 shall remain in full force and effect. No action taken pursuant to this
Section shall relieve the Issuer from liability, if any, in respect of such
default.

SECTION 10. [Reserved].

SECTION 11. No Advisory or Fiduciary Responsibility. Each of the Ventas Entities
acknowledges and agrees on its behalf that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Ventas Entities on the one
hand, and the Purchasers, on the other hand, and the Ventas Entities are capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby the Purchasers are and have
been acting solely as principals and are not the agents or fiduciaries of the
Ventas Entities or their respective affiliates, stockholders, creditors or
employees or any other party; (iii) the Purchasers have not assumed and will not
assume an advisory or fiduciary responsibility in favor of the Ventas Entities
with respect to any of the transactions contemplated hereby (irrespective of
whether the Purchasers have advised or are currently advising the Ventas
Entities on other matters) or any other obligation to the Ventas Entities with
respect to such transactions except the obligations expressly set forth in this
Agreement; (iv) the Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Ventas Entities; and (v) the Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Ventas Entities have consulted their own legal, accounting,
regulatory and tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Ventas Entities and the Purchasers, or any of them,
with respect to the subject matter hereof; provided, however, that for the
avoidance of doubt, the Commitment Letter shall

 

-20-



--------------------------------------------------------------------------------

survive to the extent the Commitment Letter addresses matters beyond the scope
of this Agreement. The Ventas Entities hereby waive and release, to the fullest
extent permitted by law, any claims that the Ventas Entities may have against
the Purchasers with respect to any breach or alleged breach of fiduciary duty in
connection with the transactions contemplated hereby.

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Purchasers shall be
directed to Merrill Lynch, at World Financial Center, North Tower, 250 Vesey
Street, New York, New York 10080, attention of Sarang Gadkari, with a copy to
Cahill Gordon & Reindel LLP, 80 Pine St., New York, New York 10005, attention of
William M. Hartnett and Ann Makich; and notices to the Ventas Entities shall be
directed to Ventas at 10350 Ormsby Park Place, Suite 300, Louisville, Kentucky
40223, attention of T. Richard Riney, General Counsel, with a copy to Wachtell,
Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York l0019, attention
of Trevor S. Norwitz.

SECTION 13. Parties. This Agreement shall each inure to the benefit of and be
binding upon the Purchasers and the Ventas Entities and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Purchasers and the Ventas Entities and their respective successors and the
controlling persons and officers and directors referred to in Section 6 and
their heirs and legal representatives, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision herein contained.
This Agreement and all conditions and provisions hereof are intended to be for
the sole and exclusive benefit of the Purchasers and the Ventas Entities and
their respective successors, and said controlling persons and officers and
directors and their heirs and legal representatives, and for the benefit of no
other person, firm or corporation. No purchaser of Securities from the
Purchasers shall be deemed to be successor by reason of such purchase.

SECTION 14. GOVERNING LAW AND TIME. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 15. Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the jurisdiction of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

-21-



--------------------------------------------------------------------------------

SECTION 16. Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 17. Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the 1933 Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “person” means any individual, firm, corporation,
partnership, limited liability company, trust, incorporated or unincorporated
association, joint venture, joint stock company, limited liability company,
government (or an agency or political subdivision thereof) or other entity of
any kind, and shall include any successor (by merger or otherwise) of such
entity; (d) the term “Requirements of Law” means, as to any Person, any law,
statute, treaty, rule, regulation, right, privilege, qualification, license or
franchise or determination of an arbitrator or a court or other Governmental
Authority or stock exchange, in each case applicable or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or pertaining to any or all of the transactions contemplated or referred to
herein; and (e) the term “Subsidiary” has the meaning set forth in Rule 405
under the 1933 Act.

SECTION 18. [Reserved].

SECTION 19. Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

SECTION 20. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

SECTION 21. Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

-22-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to Ventas a counterpart hereof, whereupon this
instrument, along with all counterparts (including via facsimile), will become a
binding agreement between the Purchasers and the Ventas Entities in accordance
with its terms.

 

Very truly yours, VENTAS, INC. By:  

/s/ T. Richard Riney

 

  Name:   T. Richard Riney   Title:   General Counsel, Executive Vice
President & Secretary VENTAS REALTY, LIMITED PARTNERSHIP By:   Ventas, Inc., its
General Partner By:  

/s/ T. Richard Riney

 

  Name:   T. Richard Riney   Title:   General Counsel, Executive Vice
President & Corporate Secretary

 

S-1



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED,

        as of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH
                                INCORPORATED By:  

/s/ Michael E. O’Brien

 

  Name:   Michael E. O’Brien   Title:   Director

 

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Michael Judlowe

 

  Name:   Michael Judlowe   Title:   Managing Director – Equity Capital Markets

 

KEY REAL ESTATE EQUITY CAPITAL, INC. By:  

/s/ Lisa Anne Meyer

 

  Name:   Lisa Anne Meyer   Title:   Vice President

 

CALYON SECURITIES (USA) INC. By:  

/s/ Joseph Marzelli

 

  Name:   Joseph Marzelli   Title:   Operations Director

 

BLUE RIDGE INVESTMENTS, L.L.C. By:  

/s/ James G. Rose, Jr.

 

  Name:   James G. Rose, Jr.   Title:   Vice President

 

BANK OF MONTREAL By:  

/s/ Thomas Batterham

 

  Name:   Thomas Batterham   Title:   Managing Director

 

S-2



--------------------------------------------------------------------------------

JP MORGAN VENTURES CORPORATION By:  

/s/ John J. Hyland

 

  Name:   John J. Hyland   Title:   Vice President

 

UBS SECURITIES LLC By:  

/s/ Keith A. Lockwood

 

  Name:   Keith A. Lockwood   Title:   Executive Director By:  

/s/ Peter F. Lang

 

  Name:   Peter F. Lang   Title:   Executive Director

 

S-3



--------------------------------------------------------------------------------

Schedule I

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Citigroup Global Markets Inc.

Key Real Estate Equity Capital, Inc.

Calyon Securities (USA) Inc.

Blue Ridge Investments, L.L.C.

Bank of Montreal

JP Morgan Ventures Corporation

UBS Securities LLC

 

S-1



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME OF PURCHASER

   NUMBER OF
SECURITIES

Merrill Lynch, Pierce, Fenner & Smith

                        Incorporated

   258,617.00

Citigroup Global Markets Inc.

   176,127.00

Key Real Estate Equity Capital, Inc.

   38,477.00

Calyon Securities (USA) Inc.

   34,542.00

Blue Ridge Investments, L.L.C.

   55,782.00

Bank of Montreal

   24,048.00

JP Morgan Ventures Corporation

   27,108.00

UBS Securities LLC

   85,299.00

Total

   700,000.00

 

Sch A-1



--------------------------------------------------------------------------------

SCHEDULE B

Subsidiaries

 

Subsidiary

   Jurisdiction of
Incorporation    % Owned Directly
or Indirectly by
Ventas, Inc.

Ventas Realty, Limited Partnership

   Delaware    100%

Ventas LP Realty, L.L.C.

   Delaware    100%

Ventas Capital Corporation

   Delaware    100%

Ventas TRS, LLC

   Delaware    100%

Ventas Healthcare Properties, Inc.

   Delaware    100%

Ventas Kansas City I, LLC

   Delaware    100%

ElderTrust

   Maryland    100%

ElderTrust Operating Limited Partnership

   Delaware    99.2%*

ET Capital Corp.

   Delaware    99.2%*

ET GENPAR, L.L.C.

   Delaware    99.2%*

ET Sub-Belvedere Limited Partnership, L.L.P.

   Virginia    99.2%*

ET Belvedere Finance, L.L.C.

   Delaware    99.2%*

ET Belvedere Finance, Inc.

   Delaware    100%

ET Sub-Berkshire Limited Partnership

   Delaware    99.2%*

ET Berkshire, LLC

   Delaware    99.2%*

ET Sub-Cabot Park, L.L.C.

   Delaware    99.2%*

Cabot ALF, L.L.C.

   Delaware    99.2%*

ET Sub-Cleveland Circle, L.L.C.

   Delaware    99.2%*

Cleveland ALF, L.L.C.

   Delaware    99.2%*

ET Sub-DCMH Limited Partnership, L.L.P.

   Virginia    99.2%*

ET DCMH Finance, L.L.C.

   Delaware    99.2%*

ET DCMH Finance, Inc.

   Delaware    100%

ET Sub-Heritage Andover, L.L.C.

   Delaware    99.2%*

ET Heritage Andover Finance, Inc.

   Delaware    100%

ET Sub-Heritage Woods, L.L.C.

   Delaware    99.2%*

ET Sub-Highgate, L.P.

   Pennsylvania    99.2%*

ET Sub-Lacey I, L.L.C.

   Delaware    99.2%*

ET Sub-Lehigh Limited Partnership

   Delaware    99.2%*

ET Lehigh, LLC

   Delaware    99.2%*

ET Sub-Lopatcong, L.L.C.

   Delaware    99.2%*

ET Sub-Pennsburg Manor Limited Partnership, L.L.P

   Virginia    99.2%*

 

Sch B-1



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Incorporation    % Owned Directly
or Indirectly by
Ventas, Inc.

ET Pennsburg Finance, L.L.C.

   Delaware    99.2%*

ET Sub-Phillipsburg I, L.L.C.

   Delaware    99.2%*

ET Sub-Pleasant View, L.L.C.

   Delaware    99.2%*

ET Sub-POB I Limited Partnership, L.L.P.

   Virginia    99.2%*

ET POBI Finance, L.L.C.

   Delaware    99.2%*

ET POBI Finance, Inc.

   Delaware    100%

ET Sub-Rittenhouse Limited Partnership, L.L.P.

   Virginia    99.2%*

ET Sub-Riverview Ridge Limited Partnership, L.L.P.

   Virginia    99.2%*

ET Sub-Sanatoga Limited Partnership

   Delaware    99.2%*

ET Sanatoga, LLC

   Delaware    99.2%*

ET Sub-SMOB, L.L.C.

   Delaware    99.2%*

ET Sub-Vernon Court, L.L.C.

   Delaware    99.2%*

Vernon ALF, L.L.C.

   Delaware    99.2%*

ET Sub-Wayne I Limited Partnership, L.L.P.

   Virginia    99.2%*

ET Wayne Finance, L.L.C.

   Delaware    99.2%*

ET Wayne Finance, Inc.

   Delaware    100%

ET Sub-Willowbrook Limited Partnership, L.L.P.

   Virginia    99.2%*

ET Sub-Woodbridge, L.P.

   Pennsylvania    99.2%*

Ventas Farmington Hills, LLC

   Delaware    100%

Ventas Regency Medical Park I, LLC

   Delaware    100%

Ventas Management, LLC

   Delaware    100%

Ventas Framingham, LLC

   Delaware    100%

Ventas Sun LLC

   Delaware    100%

Ventas Cal Sun LLC

   Delaware    100%

Ventas Fairwood, LLC

   Delaware    100%

Ventas Whitehall Estates, LLC

   Delaware    100%

Ventas Bayshore Medical, LLC

   Delaware    100%

Ventas Brighton LLC

   Delaware    100%

Ventas Amberleigh, LLC

   Delaware    100%

Ventas Crown Pointe, LLC

   Delaware    100%

Ventas Harrison, LLC

   Delaware    100%

Ventas West Shores, LLC

   Delaware    100%

Ventas Santa Barbara, LLC

   Delaware    100%

Ventas Georgetowne, LLC

   Delaware    100%

 

Sch B-2



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Incorporation    % Owned Directly
or Indirectly by
Ventas, Inc.

Ventas Rose Arbor, LLC

   Delaware    100%

Ventas Provident LLC

   Delaware    100%

PSLT GP, LLC

   Delaware    100%

PSLT OP, L.P.

   Delaware    100%

PSLT-BLC Properties Holdings, LLC

   Delaware    100%

Brookdale Living Communities of Arizona-EM, LLC

   Delaware    100%

Brookdale Living Communities of California, LLC

   Delaware    100%

Brookdale Living Communities of California-RC, LLC

   Delaware    100%

Brookdale Living Communities of California-San Marcos, LLC

   Delaware    100%

Brookdale Living Communities of Connecticut, LLC

   Delaware    100%

Brookdale Living Communities of Connecticut-WH, LLC

   Delaware    100%

Brookdale Living Communities of Florida-CL, LLC

   Delaware    100%

Brookdale Living Communities of Illinois-2960, LLC

   Delaware    100%

Brookdale Living Communities of Illinois-II, LLC

   Delaware    100%

Brookdale Living Communities of Illinois-Hoffman Estates, LLC

   Delaware    100%

Brookdale Living Communities of Illinois-HV, LLC

   Delaware    100%

BLC Issuer II, LLC

   Delaware    100%

BLC of California-San Marcos, L.P.

   Delaware    100%

Brookdale Holdings, LLC

   Delaware    100%

Brookdale Living Communities of Indiana-OL, LLC

   Delaware    100%

BLC of Indiana-OL, L.P.

   Delaware    100%

Brookdale Living Communities of Massachusetts-RB, LLC

   Delaware    100%

Brookdale Living Communities of Minnesota, LLC

   Delaware    100%

Brookdale Living Communities of New Jersey, LLC

   Delaware    100%

Brookdale Living Communities of New Mexico-SF, LLC

   Delaware    100%

Brookdale Living Communities of New York-GB, LLC

   Delaware    100%

Brookdale Living Communities of Washington-PP, LLC

   Delaware    100%

The Ponds of Pembroke Limited Partnership

   Illinois    100%

River Oaks Partners

   Illinois    100%

PSLT-ALS Properties Holdings, LLC

   Delaware    100%

PSLT-ALS Properties I, LLC

   Delaware    100%

PSLT-ALS Properties II, LLC

   Delaware    100%

DBF Issuer I, LLC

   Ohio    100%

VSCRE Holdings, LLC

   Delaware    100%

 

Sch B-3



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Incorporation    % Owned Directly
or Indirectly by
Ventas, Inc.

United Rehab Realty Holding, LLC

   Delaware    100%

BCC Martinsburg Realty, LLC

   Delaware    100%

BCC Ontario Realty, LLC

   Delaware    100%

BCC Medina Realty, LLC

   Delaware    100%

BCC Washington Township Realty, LLC

   Delaware    100%

EC Lebanon Realty, LLC

   Delaware    100%

EC Hamilton Place Realty, LLC

   Delaware    100%

EC Timberlin Parc Realty, LLC

   Delaware    100%

EC Halcyon Realty, LLC

   Delaware    100%

BCC Altoona Realty, LLC

   Delaware    100%

BCC Altoona Realty GP, LLC

   Delaware    100%

BCC Altoona Realty, LP

   Delaware    100%

BCC Reading Realty, LLC

   Delaware    100%

BCC Reading Realty GP, LLC

   Delaware    100%

BCC Reading Realty, LP

   Delaware    100%

BCC Berwick Realty, LLC

   Delaware    100%

BCC Berwick Realty GP, LLC

   Delaware    100%

BCC Berwick Realty, LP

   Delaware    100%

BCC Lewistown Realty, LLC

   Delaware    100%

BCC Lewistown Realty GP, LLC

   Delaware    100%

BCC Lewistown Realty, LP

   Delaware    100%

BCC State College Realty, LLC

   Delaware    100%

BCC State College Realty GP, LLC

   Delaware    100%

BCC State College Realty, LP

   Delaware    100%

South Beaver Realty Holdings, LLC

   Delaware    100%

BCC South Beaver Realty, LLC

   Delaware    100%

Shippensburg Realty Holdings, LLC

   Delaware    100%

BCC Shippensburg Realty, LLC

   Delaware    100%

IPC (AP) Holding, LLC

   Delaware    100%

AL (AP) Holding, LLC

   Delaware    100%

Allison Park Nominee, LLC

   Delaware    100%

Allison Park Nominee, LP

   Delaware    100%

IPC (HCN) Holding, LLC

   Delaware    100%

AL (HCN) Holding, LLC

   Delaware    100%

 

Sch B-4



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Incorporation    % Owned Directly
or Indirectly by
Ventas, Inc.

Bloomsburg Nominee, LLC

   Delaware    100%

Bloomsburg Nominee, LP

   Delaware    100%

Sagamore Hills Nominee, LLC

   Delaware    100%

Sagamore Hills Nominee, LP

   Delaware    100%

Lebanon Nominee, LLC

   Delaware    100%

Lebanon Nominee, LP

   Delaware    100%

Saxonburg Nominee, LLC

   Delaware    100%

Saxonburg Nominee, LP

   Delaware    100%

Loyalsock Nominee, LLC

   Delaware    100%

Loyalsock Nominee, LP

   Delaware    100%

IPC (MT) Holding, LLC

   Delaware    100%

AL (MT) Holding, LLC

   Delaware    100%

Lewisburg Nominee, LLC

   Delaware    100%

Lewisburg Nominee, LP

   Delaware    100%

Hendersonville Nominee, LLC

   Delaware    100%

Hendersonville Nominee, LP

   Delaware    100%

Lima Nominee, LLC

   Delaware    100%

Lima Nominee, LP

   Delaware    100%

Kingsport Nominee, LLC

   Delaware    100%

Kingsport Nominee, LP

   Delaware    100%

Xenia Nominee, LLC

   Delaware    100%

Xenia Nominee, LP

   Delaware    100%

Knoxville Nominee, LLC

   Delaware    100%

Knoxville Nominee, LP

   Delaware    100%

Chippewa Nominee, LLC

   Delaware    100%

Chippewa Nominee, LP

   Delaware    100%

Dillsburg Nominee, LLC

   Delaware    100%

Dillsburg Nominee, LP

   Delaware    100%

Ventas Broadway MOB LLC

   Delaware    100%

Ventas Casper Holdings, LLC

   Delaware    100%

Ventas Cooperatief, U.A.

   Netherlands    100%

Ventas Grantor Trust #1

   Delaware    100%

Ventas Grantor Trust #2

   Delaware    100%

Ventas MOB Holdings, LLC

   Delaware    100%

 

Sch B-5



--------------------------------------------------------------------------------

Subsidiary

   Jurisdiction of
Incorporation    % Owned Directly
or Indirectly by
Ventas, Inc.

Ventas Nexcore Holdings, LLC

   Delaware    100%

Ventas SSL Beacon HIll, Inc.

   Ontario, Canada    100%

Ventas SSL Holdings, Inc.

   Delaware    100%

Ventas SSL Holdings, LLC

   Delaware    100%

Ventas SSL Lynn Valley, Inc.

   Ontario, Canada    100%

Ventas SSL Vancouver, Inc.

   Ontario, Canada    100%

Ventas SSL Nova Scotia I, Corp

   Nova Scotia    100%

Ventas SSL Ontario I, Inc.

   Ontario, Canada    100%

Ventas SSL Ontario II, Inc.

   Ontario, Canada    100%

Ventas SSL Ontario III, Inc.

   Ontario, Canada    100%

Ventas SSL, Inc.

   Delaware    100%

VTRLTH MAB I, LLC

   Delaware      88%

VTRLTH MAB II, LLC

   Delaware      88%

*Certain unaffiliated third parties own approximately 0.4% of the limited
partnership interests in ElderTrust Operating Limited Partnership (“ETOP”) in
the form of Class C Units and as a result indirectly own 0.4% of all direct or
indirect subsidiaries of ETOP. The Class C Units are redeemable, and the
redemption price thereof may be paid in the form of securities of Ventas or a
Subsidiary. Certain unaffiliated third parties own approximately 0.4% of the
limited partnership interests in ETOP in the form of Class D Units and as a
result indirectly own 0.4% of all direct or indirect subsidiaries of ETOP. The
Class D Units are redeemable in exchange for shares of common stock of Ventas
and cash in lieu of fractional shares thereof.

 

Sch B-6



--------------------------------------------------------------------------------

SCHEDULE C

Good Standing Jurisdictions

 

Ventas, Inc.

   Delaware

Ventas Realty, Limited Partnership

   Delaware

Ventas Provident, LLC

   Delaware

PSLT OP, L.P.

   Delaware

PSLT-BLC Properties Holdings, LLC

   Delaware

VSCRE Holdings, LLC

   Delaware

 

Exh. C-1